MacIntyre, J.
The accusation contained three counts, viz.: first, possession; second, sale; and, third, transportation of intoxicating liquors. The jury returned a verdict of guilty on counts 1 and 3, and not guilty on count 2. The motion for a new trial contained the usual general grounds only. The evidence connecting the defendant with the offense, while wholly circumstantial, was sufficient to exclude every reasonable hypothesis except that of his guilt; and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., aAxd Guerry, J., eoneur.